DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6-7, 9-13, 16-17, 19-21, 23 are pending.
This action is Final.

Response to Amendment
In regards to the amendments to the independent claims involving “outputting recognized crackles by the classification model”, applicant cites support to paragraph [0048] in the as filed specification. The examiner fails to see any support in this paragraph, in fact, the terms do not find express support. However, the teaching of feeding inputs into the model necessarily has a model output; thus, this claim limitation is merely the result of applying the algorithm that is supported and is implicitly or inherently supported by the disclosure as filed. As the term is missing, the specification is objected to subsequently.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: As addressed above, the amendments to the claims are implied/inherent results of feeding inputs into a classification model, thus the specification should also make reference to “outputting recognized crackles by the classification model” as claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-7, 9-13, 16-17, 19-21, 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1:
processing collected lung sound signal to extract a moist rale component for a respiratory cycle (mathematical concepts)
calculating a power spectrum of the moist rale component and performing at least one of following calculations based on the power spectrum: calculating a plurality of ratios and a total power of a plurality of preset frequency bands, each ratio of the plurality of ratios being defined as a power of one of the plurality of preset frequency bands to the total power of the plurality of preset frequency bands (mathematical concepts)
selecting at least one of the plurality of ratios or the total power as a frequency domain parameter (mathematical concepts, mental process)
calculating an additional ratio of a number of occurrence of a first plurality of moist rales in a late inspiratory phase to a total number of occurrence of a second plurality of moist rales in an entire inspiratory phase, and calculating a maximum amplitude of one of the second plurality of moist rales in the entire inspiratory phase (mathematical concepts)
selecting at least one of the additional ratio or the maximum amplitude as a time domain parameter (mathematical concepts, mental process)
wherein the processing collected lung sound signal to extract the moist rale component for the respiratory cycle comprises performing a wavelet decomposition on the collected lung sound signal to acquire the moist rale component and a respiratory sound component (mathematical concepts); and 
determining the respiratory cycle according to the respiratory sound component and extracting the moist rale component for the respiratory cycle (mathematical concepts, mental process)
wherein the wavelet decomposition comprises coif2 wavelet decomposition and a decomposition level N of the wavelet decomposition is equal to 9 (mathematical concepts), and
wherein the method further comprises: accumulating components d1-d6 on wavelet to acquire the moist rale component; accumulating components d7-d9 on wavelet and component a9 on wavelet to acquire the respiratory sound component, wherein ‘dn’ represents detail component of nth level of the wavelet decomposition and ‘an’ represents approximate component of nth level of the wavelet decomposition, where n is an integer and 0<n<10 (mathematical concepts)

Claim 13:
process collected lung sound signal to extract moist rale component for a respiratory cycle (mathematical concepts); 
perform at least one of the following calculations: calculating a ratio of power of each preset frequency band in a plurality of preset frequency bands to total power of all preset frequency bands and total power of all preset frequency bands (mathematical concepts), and 
selecting at least one of the ratio or the total power as a frequency domain parameter (mathematical concepts, mental process); and 
calculating an additional ratio of a number of occurrence of moist rale in a late inspiratory phase to a total number of occurrence of moist rale in an entire inspiratory phase, and calculating a maximum amplitude of moist rale in the entire inspiratory phase (mathematical concepts), and 
selecting at least one of the additional ratio or the maximum amplitude as a time domain parameter (mathematical concepts, mental process)
perform wavelet decomposition on the collected lung sound signal to acquire moist rale component and respiratory sound component; and determine the respiratory cycle according to the respiratory sound component, and extract the moist rale for the respiratory cycle (mathematical concepts, mental process)
wherein the wavelet decomposition comprises coif2 wavelet decomposition, and a decomposition level N of the wavelet decomposition is equal to 9 (mathematical concepts), and
wherein the processor is further configured to: accumulate components d1-d6 on wavelet to acquire the moist rale component; accumulate components d7-d9 on wavelet and component a9 on wavelet to acquire the respiratory sound component, wherein ‘dn’ represents detail component of nth level of the wavelet decomposition and ‘an’ represents approximate component of nth level of the wavelet decomposition, where n is an integer and 0<n<10 (mathematical concepts)

Claim 23:
process the lung sound signal to extract moist rale component for a respiratory cycle (mathematical concepts); 
calculate a power spectrum of the moist rale component and perform at least one of following calculations based on the power spectrum (mathematical concepts): 
calculating a ratio of power of each preset frequency band in a plurality of preset frequency bands to total power of all preset frequency bands and total power of all preset frequency bands (mathematical concepts), and 
selecting at least one of the ratio or the total power as a frequency domain parameter (mathematical concepts, mental process); and 
calculating an additional ratio of a number of occurrence of moist rale in a late inspiratory phase to a total number of occurrence of moist rale in an entire inspiratory phase, and calculating a maximum amplitude of moist rale in the entire inspiratory phase (mathematical concepts), and 
selecting at least one of the additional ratio or the maximum amplitude as a time domain parameter (mathematical concepts, mental process);
wherein the processing the lung sound signal to extract moist rale component for the respiratory cycle, comprises: performing wavelet decomposition on the collected lung sound signal to acquire the moist rale component and a respiratory sound component; and determining the respiratory cycle according to the respiratory sound component and extracting the moist rale component for the respiratory cycle (mathematical concepts, mental process)
wherein the wavelet decomposition comprises coif2 wavelet decomposition, and a decomposition level N of the wavelet decomposition is equal to 9 (mathematical concepts), and
wherein the processor is further configured to accumulate components d1-d6 on wavelet to acquire the moist rale component; accumulate components d7-d9 on wavelet and component a9 on wavelet to acquire the respiratory sound component, wherein ‘dn’ represents detail component of nth level of the wavelet decomposition and ‘an’ represents approximate component of nth level of the wavelet decomposition, where n is an integer and 0<n<10 (mathematical concepts)

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claim 1
 for treating pathology of lungs by recognizing crackles (intended use-preamble)
inputting at least one of the selected frequency domain parameter and the selected time domain parameter serving as a parameter feature into a classification model for classification and recognition, outputting recognized crackles by the classification model.
Claim 13:
for treating pathology of lungs by recognizing crackles (intended use-preamble)
a processor configured to
a calculator configured to
a recognizer configured to input the selected frequency domain parameter and/or the selected time domain parameter serving as a parameter feature into a classification model for classification and recognition, and output recognized crackles by the classification model
wherein the processor comprises: a wavelet decomposition circuit; and an extraction circuit.
Claim 23
for treating pathology of lungs by recognizing crackles (intended use-preamble)
a memory configured to store a lung sound signal; 
a processor configured to:
input at least one of an acquired frequency domain parameter and an acquired time domain parameter serving as a parameter feature into a classification model for classification and recognition, and output recognized crackles by the classification model.
The features identified amount to generic computer structures merely used as tools to implement the exceptions, intended use in the preamble which does not bear any patentable weight, and post-solution activities to use the results of the exceptions as input to a model intended to achieve a result of outputting recognition of crackles from inputting the signal to such model. No other features are present for any specific result yielding crackle identification or any practical use of the crackle for any specific therapeutic function. The concepts claimed are to the mathematical algorithm with insignificant additional features. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those previously identified. The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The usage of the calculated and selected data as input is insignificant extra solution activities. The additional limitations recited in the dependent claims are directed to further mathematical concepts/mental processes (A more specific abstraction is still an abstraction), and data gathering extra solution activities. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Therefore, analyzing the claims as an ordered combination under the Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 6/22/2022.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues that the amended features of the claims are not judicial exceptions. The examiner respectfully disagrees as these limitations further limit the mathematical concepts previously set forth in the claims. Applicant argues that the claims amount to a practical application by being an improvement to computer/technology. Applicant argues this point by reference to an Appeal decision that does not appear to be precedential, with the conclusion that the claimed invention is so similar and that is solves technological problem and has improved efficiency by reduced computational resource requirements. The Examiner respectfully disagrees. While the Appeal decision cited by applicant is non-precedential, it is noteworthy to explain key differences between the two. As discussed in the cited appeal decision, the claims to MR improvement claimed the coils themselves, that the mathematical concepts improved upon the operation of such coils, and that the claims were similar to that of Thales. Here, there are no such similarities as the claims are purely directed to data analysis of lung audio files from some repository (memory storage). MPEP 2106.04(d)(1) guides the examiner when such improvement argument is purported by applicant:
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).
After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). In making this determination, it is critical that examiners look at the claim "as a whole," in other words, the claim should be evaluated "as an ordered combination, without ignoring the requirements of the individual steps." When performing this evaluation, examiners should be "careful to avoid oversimplifying the claims" by looking at them generally and failing to account for the specific requirements of the claims. McRO, 837 F.3d at 1313, 120 USPQ2d at 1100.
An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration.
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification. See, e.g.MPEP § 716.09 on 37 CFR 1.132 practice with respect to rejections under 35 U.S.C. 112(a). For example, in response to a rejection under 35 U.S.C. 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

In review of the cited specification applicant makes in reference to paragraphs 50-51, the paragraphs do not provide a technical explanation as required to establish an improvement to technology, but merely discuss signal processing of the invention. In review of the remaining specification, such assertions of improvement appear to be mere conclusory at best, including paragraphs 3-4. As such, it is not apparent that such argument of an improvement to technology has been established by the application as filed. Most importantly, as addressed in the rejection, the analysis considers the elements outside the judicial exceptions. Here, the additional features outside the exception are using the computer system structures as tools for implantation, and mere pre and post extra solution data activities. The argued improvement is the judicial exception itself which may or may not be better mathematical processing of the signals by way of modeling data, but the invention is the model itself, not any additional aspects of the data fed into and outputted from the model. As stated in form by the courts and from the MPEP section above: “It is important to note, the judicial exception alone cannot provide the improvement.”. This is what is occurring in these claims, as the purported improvement is directed entirely to the judicial exception itself. Here, the claimed mathematical concepts/mental processes may be better mathematical results, but the argued improvements are still directed to components of the exception(s) itself(themselves) without any practical application or significantly more than the claimed exception(s). The rejections are respectfully maintained as updated above to account for the amendments to the claims.

Conclusion
The art of record generally teaches identifying features in breath signals, including power features and ratios, including evaluating signals other than lung sounds, where maximum amplitudes of sounds are commonly evaluated, but the specifics claimed are not taught from the independent claims including the features of performing at least one of calculating a plurality of ratios and a total power of a plurality of preset frequency bands, each ratio of the plurality of ratios being defined as a power of one of the plurality of preset frequency bands to the total power of the plurality of preset frequency bands; and calculating an additional ratio of a number of occurrence of a first plurality of moist rales in a late inspiratory phase to a total number of occurrence of a second plurality of moist rales in an entire inspiratory phase, and calculating a maximum amplitude of one of the second plurality of moist rales in the entire inspiratory phase, however, the claims are not in condition for allowance due to the rejections under 101. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6171258 teaches usage of neural network classifiers for sound classification where data is preprocessed with wavelet decomposition. US 2002/0156398, US 2008/0058607 teaches usage of wavelet decomposition for frequency evaluation. US 2011/0125044 teaches an automated breath monitor including evaluating sounds. US 20120059280 teaches a sound monitoring system which processes power ratios of two signals. US 2013/0060150 teaches a respiratory condition detector which processes signals with pass band. CN 103932733 (cited on IDS filed 2/19/2019) teaches lung sound signal processing including wavelet decomposition. Yao, et al., "Research on Recognition Algorithms of Lung Sounds Based on Genetic BP Neural Network", Space Medicine & Medical Engineering", Vol. 29, No. 1, February 2016 (cited by applicant in IDS filed 1/7/2020) teaches similar analysis of breath sounds, including wavelet decompositions and coifet2 claimed.  US 9492096 and 2017/0164850 teach evaluating ECG signals by ratio of power. US 2016/0354053 teaches a classifier that can be used to identify breath sounds.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791